Citation Nr: 0306260	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, 
to include thrombus of the superficial femoral vein.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1972 to 
August 1973.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, the Commonwealth of Puerto Rico (hereinafter RO).

In June 2001 the Board remanded the above issue for 
additional development.  


FINDINGS OF FACT

1.  A left leg disability, to include thrombus of the 
superficial femoral vein did not occur during his active 
military service and was not manifested to a compensable 
degree within one year of service separation.  

2.  There is no competent medical evidence of a nexus between 
the left leg disability, to include thrombus of the 
superficial femoral vein and service.  


CONCLUSION OF LAW

A left leg disability, to include thrombus of the superficial 
femoral vein was not incurred in active military service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be established when cardiovascular is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).


The veteran does not allege that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.

A. Left leg disability, to include thrombus of the 
superficial femoral vein

The veteran has claimed entitlement to service connection for 
left leg disability, to include thrombus of the superficial 
femoral vein due to an October 1972 left leg injury.  To 
summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The service medical records reveal that, at the time of 
examination for entrance into active service, in May 1972, 
the veteran's vascular system was clinically evaluated as 
normal.  

In November 1972 the veteran was treated for complaints of 
left knee pain.  There was no swelling noted.  There was no 
diagnosis listed.

At the time of the August 1973 separation examination, the 
veteran's vascular system was clinically evaluated as normal.

The veteran has been examined and treated intermittently at 
private facilities from 1992 to 2002 to include the left leg.  

An August 1994 private peripherovascular evaluation for a 
disability determination program conducted by Dr. Lugo noted 
that the veteran's first visit was in December 1992 for left 
calf edema with pain, and left leg thrombophlebitis.  

A March 2000 private peripherovascular evaluation for a 
disability determination program by Dr. Suau noted that the 
veteran claimed that on June 1994 he developed severe deep 
pain in the left leg that was soon associated with swelling, 
fever, and chills.  The examiner goes on to note the 
veteran's treatment history since that time.  He noted that 
the veteran's disability first imposed limitation on the 
veteran in June 1997.  The diagnosis was recurrent thrombosis 
of the left lower venous system with chronic left leg pain.  
There was no opinion as to the etiology of the veteran's left 
leg disability.  

A March 2000 private medical record from Dr. Coppola stated 
that the veteran had been under his care since June 1994 due 
to recurrent left lower extremity, and recurrent deep vein 
thrombosis with pulmonary embolism.  The veteran reported 
that he had a trauma to his left leg while in service.  There 
is no diagnosis or opinion relating the veteran's current 
left leg thrombosis of the superficial femoral vein, claimed 
as a left leg injury to service.  

A copy of the disability determination from the Social 
Security Administration, received in August 2001, granting 
the veteran's claim for disability benefits.  The decision 
identified the primary disabling disability as 
peripherovascular venous insufficiency with a secondary 
diagnosis of thrombophlebitis and that the veteran's 
disability began in June 1994.  

In a December 2001 VA examination, the veteran reported that 
the veteran had a vena cava filter placement in July 1996 due 
to recurrent left leg deep vein thrombosis with complications 
of recurrent pulmonary embolism.  It was noted that during 
the last year that the veteran had one hospitalization for 15 
days in order to be heparinized due to left leg deep vein 
thrombosis.  It was noted that onset of the veteran's left 
leg disorder was in 1994.  

The examiner noted that he had reviewed the claims folder.  
He noted that the statement from Dr. Coppola dated in June 
1994 and the statement of Dr. Suau from March 2000 were 
reviewed carefully.  He went on to note that neither 
physician mentioned that they had reviewed the veteran's 
service medical records of the claims folder.  He also found 
that the veteran's service medical records, to include the 
separation examination, were silent in regard to varicosities 
or deep vein thrombosis or an October 1972 fracture.  He 
noted that the veteran was hospitalized and treated by Dr. 
Coppola in June 1994 due to left leg swelling and pain with a 
diagnosis of chronic femoropopliteal vein thrombosis with 
superimposed acute deep vein thrombosis and a pulmonary 
embolism.  The examiner went on to note treatment for the 
veteran's left leg thrombosis of the superficial femoral 
vein, claimed as a left leg injury.  

The examiner stated that with all of the available medical 
evidence that it was his opinion that the etiology of the 
disorder was sometime before June 1994 where he was 
hospitalized and diagnosed with not only with 
thrombophlebitis of the left leg but also deep venous 
insufficiency of the right leg by doppler of the legs.  He 
could not state the exact time the disorder started but 
stated that it was definitely not in his brief period of 
service.  It was the examiner's opinion that in the absence 
of treatment for varicosities on the left leg during service, 
the veteran's present bilateral venous disease diagnosis on 
1994 was not related etiologically to service.  He also 
stated that varicose veins and deep vein thrombosis were 
related to jobs which require prolonged standing, such as the 
veteran's job as a municipal policeman for 11 years, 
congenital insufficient valves.  He noted that the varicose 
veins and deep vein thrombosis were not related to trauma.  
The diagnosis was chronic left leg deep vein thrombosis 
without superimposed acute thrombosis identified by venous 
duplex of the left lower extremity.

The veteran submitted multiple color photographs of his legs 
from various angles, which were received in March 2001.

An October 2002 letter from the veteran's private physician 
Dr. Coppola stated that the veteran had been under his care 
since 1996 with a history of recurrent deep vein 
thrombophlebitis of the left leg that required stent 
insertion of the inferior vena cava and anticoagulation.  Dr. 
Coppola noted that there was a possibility that this event 
may have been triggered by previous leg trauma which 
according to the veteran occurred during his military service 
in 1972.  

After reviewing the evidence of record, the Board finds that 
preponderance of the medical evidence does not support a 
conclusion that the veteran's left leg disability, to include 
thrombus of the superficial femoral vein is attributable to 
service.  The first evidence of a diagnosis of left leg 
thrombophlebitis of record was in December 1992 for that 
disability, more than 19 years after service.  Subsequently, 
Dr. Coppola, in an October 2002 letter stated the veteran's 
history of recurrent deep vein thrombophlebitis of the left 
leg may have been triggered by previous leg trauma which 
according to the veteran occurred during his military service 
in 1972.  

The Board finds that the December 2001 VA examiner's opinion 
is more persuasive than that of Dr. Coppola, as it is based 
on review of the veteran's claims file.  Moreover, the 
December 2001 VA examiner specifically noted that the 
veteran's present bilateral venous disease diagnosis on 1994 
was not related etiologically to service and that varicose 
veins and deep vein thrombosis were not related to trauma and 
as such provided a detailed reasoning as to the basis of his 
opinion.  In contrast,  Dr. Coppola's statement regarding the 
relationship between the veteran's left leg disability and 
his military service is speculative as there is no indication 
that Dr. Coppola reviewed the veteran's entire claims file, 
to include the service medical records and Dr. Coppola states 
that his opinion was based on history provided by the 
veteran.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that medical history provided by the veteran 
does not transform that history into medical evidence.  See 
LeShore, 8 Vet. App. at 409.  Accordingly, the Board finds 
that there is no competent evidence of left leg disability, 
to include thrombus of the superficial femoral vein during 
service, or that a left leg disability, to include thrombus 
of the superficial femoral vein is directly related to the 
veteran's active service.

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim.  Therefore the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claim Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for a left 
leg disability, to include thrombus of the superficial 
femoral vein was warranted.  Such action was accomplished by 
means of statement of the case, and the supplemental 
statements of the case.  These documents informed the veteran 
of the relevant criteria, and evidence needed, by which 
entitlement to a left leg disability, to include thrombus of 
the superficial femoral vein could be granted.  In 
particular, the veteran was notified in a June 2001 Board 
remand and a July 2002 supplemental statement of the case of 
the provisions of the VCAA.  The Board also notified the 
veteran that the VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  These records were obtained.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The veteran submitted copies of private medical 
records.  Thus, VA's duty to notify has been fulfilled.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO has also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records.  VA examinations have been 
performed, and an etiological opinion was obtained.  Thus, 
the Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  




ORDER

Entitlement to service connection for a left leg disability, 
to include thrombus of the superficial femoral vein is 
denied.  



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

